Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed June 17, 2022, amended claims 1-2, 6 and 13-14 are acknowledged.  It is noted, the amended claims do not include all previous limitations of the claim set filed 2/11/22.  To expedite prosecution, the claims are being examined on the merits as currently written, and do not include any of the excluded claims limitations, even though they were improperly canceled from the claims.  The following reiterated grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0249894 to Kolberg et al. in view of U.S. Patent Application Publication No. 2007/0246506 to Hamazaki et al.  
In regard to claims 1, 6 and 13, Kolberg et al. disclose an endoscope cap 3 attachable to and detachable from an endoscope having a lever 45 pivotally provided at a distal end of an insertion part of the endoscope and a pivot part causing the lever to pivot, the endoscope cap comprising: a bottomed cylindrical cover 3 that has an opening end which is attachable to and detachable from the distal end of the insertion part 11 of the endoscope; a first protruding part located at an inner surface of a cylindrical part of the cover (not labeled, see Fig 5); an elevator 2 that has a lever connection groove 222 configured to engage with the lever and that is pivotally held at an inside of the cover (See Figs. 1-3 and paragraphs 0058-0073).  Kolberg et al. are silent with respect to a concave part provided at the cylindrical part of the cover and more flexible by an external force compared to another part along a circumferential direction of the cylindrical part, wherein the concave part has a rectangular shape. Hamazaki et al. teach of an analogous cap for an endoscope with an elevator and lever for pivoting a working instrument inserted through the working channel of the endoscope (See Figs. 1-3).  The cap 5 comprises a thin-walled portion 14/14a which enables a user to quickly and easily remove the cap after use thereof (See Figs. 10-11 and paragraphs 0063-0071).  Specifically, the concave groove 14 has a rectangular cross-sectional shape (see Fig. 17 and par a0101-0102) and may also be shaped to form a rectangle on the outer surface of the cap (see Fig. 19 and para 0103).    In regard to claims 2 and 14, the thin wall-portions 14a may be a concave groove provided on the outer surface of the cap to ensure complete removal of cap.  Thus, it would have been obvious to one skilled in the art at the time the invention was filed to modify the cap of Kolberg et al. to include concave grooves thereon which facilitates easy removal of the contaminated cap after a surgical procedure as taught by Hamazaki et al.  
In regard to claims 5 and 9, Kolberg et al. disclose an endoscope cap, wherein the cover forms a cavity between the inner surface of the cylindrical part and the distal end of the insertion part when attached to the endoscope (See Figs. 1-3 and paragraphs 0058-0073).  
Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. 
Applicant states that the combination of Kolberg et al. and Hamazaki et al.  fail to disclose a concave part with a rectangular shape.  Examiner strongly disagrees. Hamazaki et al. clearly disclose groove 14a as being concave in shape.  Thus, the concave groove 14s has a rectangular cross-sectional shape (see Fig. 17 and para 0101-0102) and, in an alternative interpretation, the concave part 14a also be shaped to form a rectangle on the outer surface of the cap (see Fig. 19 and para 0103).  As broadly as claimed, the combination of Kolberg et al. and Hamazaki et al. meet the current limitations of the recited claims and the rejections stand.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
6/28/22